Matter of Boykin v DeRosa (2018 NY Slip Op 03975)





Matter of Boykin v DeRosa


2018 NY Slip Op 03975


Decided on June 6, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2018-03282	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Connie Boykin, petitioner, 
vNicholas DeRosa, etc., et al., respondents.


Connie Boykin, Newburgh, NY, petitioner pro se.
Barbara D. Underwood, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Nicholas De Rosa.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass and Robert H. Middlemiss of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Honorable Nicholas DeRosa, a retired Judge of the County Court, Orange County, to determine the petitioner's motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court rendered September 25, 2015, in a criminal action entitled People v Boykin , commenced in the same court under Indictment No. 14-702, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the County Court, Orange County, dated November 9, 2017.
SCHEINKMAN, P.J., RIVERA, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court